Citation Nr: 1801549	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-10 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1955 to November 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2012, the Board remanded the issues of entitlement to service connection for an acquired psychiatric condition, to include PTSD and a depressive disorder for the issuance of a statement of the case (SOC).  That development having been completed, the case has now returned to the Board for further appellate action.  

The Veteran testified before the undersigned at a videoconference hearing in October 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Treatment records from a VA Medical Center from March 1997 to April 2014 do not show a confirmed diagnosis of PTSD.  A treatment record dated in September 2008 noted the first treatment for mental health issues based on anger and stress.  The record also includes notations of the Veteran's reported history of military harassment to include his bunk being hit with a baseball bat in the early morning hours, being ordered to do pushups, and harassment via the assignment of menial duties.  A treatment record dated in June 2009 noted that the Veteran was suffering from bereavement due to the death of his wife.  A November 2012 record noted the diagnoses of major depressive disorder, not otherwise specified; PTSD and alcohol abuse were ruled out.

The Veteran was afforded a formal psychiatric assessment in October 2008.  The examiner considered two in-service incidences - one relating to being awaken with a baseball bat and another relating to being forced to do pushups for three hours by an intoxicated company clerk.  The examiner noted that the Veteran did not meet the criteria to warrant a diagnosis of PTSD, and instead noted an Axis I diagnosis of major depression disorder, mild, recurrent.  

The Veteran was afforded a VA examination in May 2011.  The examiner noted the Veteran's history for a mental disorder.  The examiner also noted that the Veteran had a history of depression subsequent to the death of his spouse, which the examiner noted to be considered a post military stressor as it prompted mental health care treatment.  The examiner further acknowledged the Veteran's reported stressors as being awaken by a bat hitting his bunk, performing physical training after being awaken, and having to march despite having a medical profile following a Jeep accident.  No trauma exposure testing was performed.  

The examiner described the Veteran's symptoms as persistent re-experiencing of the traumatic event, a persistent feeling of detachment from others, and hypervigilance.  The examiner reviewed the psychometric test findings and noted that they were not consistent with a diagnosis of PTSD.  Instead, the examiner noted an Axis I diagnosis of depressive disorder, not otherwise specified versus complicated bereavement and Axis II assessment of antisocial personality treatments.  

The examiner opined that the Veteran's disability at the time of examination was not caused by or the result of a personal trauma during service.  By way of rationale, the examiner first stated that there was no objective medical evidence of a mental health condition that occurred as a result of his claimed personal trauma.  More specifically, the examiner noted that a September 1959 record indicated that no psychiatric disease was present and there was no endorsement of psychiatric symptoms in a Report of Medical History dated in November 1959.  Additionally, the examiner stated that the records concerning the Veteran's misconduct being potential markers for possible personal trauma were reviewed.  The examiner opined that they did not substantiate an incident of personal assault or sexual assault as written "perhaps in error by the RO."  The examiner also stated that while the Veteran reported that someone from the RO told him that he showed signs of PTSD due to going AWOL, "this suggests that the Veteran has pursued this claim due to encouragement by the RO which is certainly NOT professional" and that it was his opinion that the Veteran did not meet the criteria for PTSD but was instead "pursuing this claim for secondary gain reasons."   

The examiner also noted the Veteran's asserted workplace harassment as the reason for his behavior during service; yet, the examiner noted that there was no objective evidence of workplace harassment and opined that there was no connection between the events in service and the Veteran's behavior.  The examiner also stated that there was no evidence to substantiate an incident of personal or sexual assault.  The examiner further stated that the Veteran attributed his prior misconduct to external causes rather than taking responsibility for his behavior; that it was unconscionable that the RO told the Veteran that he had PTSD signs or symptoms; and that "we cannot start rewarding veterans for bad behavior just because of their biased attributions of blame in search of compensation."

In an April 2014 Substantive Appeal to the Board, the Veteran contended that the May 2011 examiner based her negative medical opinion on the actions of an RO employee.  The Veteran also contended that his bereavement issue was acute and that his anger and outbursts preceded his wife's death.  The Veteran further stated that his PTSD and depression began while in service after he was beat up with a baseball bat.  

At the October 2017 hearing, the Veteran's representative stated that the examiner's May 2011 opinion gave a very negative, prejudicial, and judgmental impression of the Veteran's condition which seemed to have set the tone to deny the Veteran's claim for service connection.  

Additionally, at the hearing, the Veteran reported on the claimed stressor that after being ejected from a Jeep in June 1958 and sustaining injuries, German doctors stuck a big syringe into his scalp without the use of anesthesia or another numbing agent.  The Veteran reported that such caused him mental trauma.  The Board also notes that the Veteran reported this event in an earlier December 2011 Statement in Support of Claim.  The Veteran further noted, at the hearing, that he did not seek medical treatment in service since he was already on a permanent medical profile as a result of the Jeep accident and also because mental health issues were stigmatized in the 1950s.  The Veteran further testified that due to the trauma sustained in the military, it cost him several relationships and many jobs.  The Veteran testified that, as a result, he sought mental health treatment with a private physician in 1979 and has been seeking assistance at a VA outpatient clinic since.

At the outset, the Board notes that no specific challenges to the qualifications of the examiner who conducted the May 2011 examination were made by the Veteran and his representative, other than to note that the examiner included negative and prejudicial commentary in the examination report.  While the May 2011 examination report contained multiple findings regarding the Veteran's acquired psychiatric condition and that such findings were the product of an in-person examination, the Board has determined that the examiner did not consider all of the Veteran's reported stressors, to include that of having a syringe stuck in his head without the use of anesthesia, as indicated within the claims file and that which was again specifically raised during the October 2017 hearing.   Additionally, the Veteran was not tested for "trauma exposure," as indicated in the May 2011 examination report.  Accordingly, the Board will afford the Veteran another VA examination.

All relevant ongoing medical records should also be requested on remand. 38 U.S.C. § 5103A (c) (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all non-VA medical care providers (to include treatment records from 1979 by Dr. B., as identified in the hearing) who have provided any mental health treatment to him.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric examination by a psychiatrist (M.D.) other than the May 2011 VA examiner to determine the nature and etiology of any acquired psychiatric disorder that the Veteran now has. The claims file must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing ("trauma exposure" testing as indicated in the May 2011 VA examination) should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner is asked to offer an addressing the following inquiries:

(a) Does the Veteran meet the criteria for a diagnosis of PTSD?  If the answer is "Yes," is it at least as likely as not (probability of at least 50 percent), that there is a causal connection between any current symptoms of PTSD and  the Veteran's claimed stressors to include the following: (1) being awakened by a baseball bat hitting his bunk; (2) performing physical training after being awakened/being forced to do pushups for three hours by an intoxicated company clerk; (3) having to march despite having a medical profile following a Jeep accident; and (4) after being ejected from a Jeep in June 1958 and sustaining injuries, German doctors stuck a big syringe into his scalp without the use of anesthesia or another numbing agent.  

(b) If PTSD is diagnosed, please specifically identify the particular stressor(s) upon which the diagnosis is predicated. 

(c) Does the Veteran meet the criteria for any psychiatric disorder OTHER THAN PTSD, to include a depressive disorder? If the answer is "Yes," please provide the diagnosis for each such mental disorder found to exist.

(d) For each diagnosis of an acquired psychiatric disorder OTHER THAN PTSD, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder was caused by, or is it the result of, any event claimed to have occurred during service.

(e) If the examiner finds that the Veteran DOES NOT meet the criteria for any diagnosis of an acquired psychiatric disorder, to include PTSD, he/she should explain the medical basis for that finding, and should reconcile his/her opinion with the other findings and opinions of record.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted) or studies, which may reasonably explain the medical guidance in the study of this case.

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




